Since I disagree with the majority opinion, I respectfully dissent.
The policy involved here includes the following language:
"OUT OF STATE COVERAGE *Page 171 
"If an auto accident to which this policy applies occurs in any state or province other than the one in which `your covered auto' is principally garaged, we will interpret your policy for that accident as follows:
"A. If the state or province has:
"1. A financial responsibility or similar law specifying limits of liability for `bodily injury' or `property damage' higher than the limit shown in the Declarations, your policy will provide the higher specified limit.
"2. A compulsory insurance or similar law requiring a nonresident to maintain insurance whenever the nonresident uses a vehicle in that state or province, your policy will provide at least the required minimum amounts and types of coverage." (Emphasis added.)
The policy clearly is intended to apply to collisions occurring in Canada, as shown by the reference to "province."
The above provisions are placed within the "LIABILITY COVERAGE" section of the policy and, hence, the out-of-state coverage section does not automatically apply to medical payments coverage. The separate "MEDICAL PAYMENTS COVERAGE" section of the policy contains no references to out-of-state coverage, either by addition or deletion.
The out-of-state coverage language set forth above specifically states in subsection (A)(1) that, if the foreign state or province has a financial responsibility or similar law which specifies limits of liability for "bodily injury" or "property damage" which are higher than the policy limits, then the policy will provide the higher foreign limit. However, in subsection (A)(2), there is no such specific language limiting the types of coverage. Indeed, subsection (A)(2) states that the policy will provide at least the foreign state's or province's "minimum amounts and types of coverage." (Emphasis added.) This provision, therefore, is not limited in any way with regard to the type of coverage to which it applies and, in fact, expressly states that the policy will provide the types of coverage required in the foreign state or province. The typical purchaser of insurance would not automatically construe this reference to out-of-state coverage as applying only to liability coverage.
Section 232(1), Chapter 218, of the Revised Statutes of Ontario provides:
"Every contract evidenced by a motor vehicle liability policy shall provide the medical and rehabilitation benefits set forth in subsection (1) of Schedule C subject to the limits, terms and conditions set forth in Schedule C."
Schedule C mandates that the insurer provide:
"1. All reasonable expenses incurred * * * for necessary medical, surgical, dental * * * hospital * * * and for such other services and supplies which are *Page 172 
* * * essential for the treatment, occupational retraining or rehabilitation of said person, to the limit of $25,000 per person."
Thus, Ontario requires that every insurance contract provide at least a $25,000 limit for medical payments coverage.
In conjunction with this statute, I note the language in the undertaking entered into by appellee and the Canadian government. In this, appellee undertook:
"Not to set up any defense to any claim, action, or proceeding, under a motor-vehicle liability insurance contract entered into by it, which might not be set up if the contract had been entered into in, and in accordance with the law relating to motor-vehicle liability insurance contracts of the Province or Territory of Canada in which such action or proceeding may be instituted, and to satisfy any final judgment rendered against it or its insured by a Court in such Province or Territory, in the claim, action, or proceeding, up to
"(1) the limit or limits of liability provided in the contract; but
"(2) in any event an amount not less than the limit or limits fixed as the minimum for which a contract of motor-vehicle liability insurance may be entered into in such Province or Territory of Canada, exclusive of interest and costs and subject to any priorities as to bodily injury or property damage with respect to such minimum limit or limits as may be fixed by the Province or Territory." (Emphasis added.)
Therefore, in signing this undertaking and in issuing the policy containing the previously discussed language, appellee clearly contemplated that its policyholders would travel in Canada and promised that appellee's policies would comply with Canadian law.
At the same time, the reasonable expectation of a policyholder from a company providing motor vehicle insurance is that the insurance will permit the policyholder to operate a motor vehicle legally within a reasonable geographic radius of the policyholder's residence. In Ohio, purchasers of an insurance policy should at least be able to expect that their insurance policy will permit them to operate in states and provinces which share borders with Ohio unless the policy clearly advises the purchasers to the contrary.
Given the expectation of policyholders generally and the representation of appellee to the Canadian government that appellee will issue its policies and otherwise conduct itself in accord with Canadian law, I am not inclined to limit appellee's obligation to this policyholder to the $5,000 sum which is listed only on the declarations page.
I also note that the declarations page at the time the policy was issued included the following language: *Page 173 
"UNLESS A SPECIFIC PREMIUM CHARGE IS MADE FOR COVERAGES A AND B, THIS POLICY DOES NOT PROVIDE BODILY INJURY OR PROPERTY DAMAGE LIABILITY INSURANCE AND DOES NOT COMPLY WITH ANY FINANCIAL RESPONSIBILITY LAW."
A normal reading of the warning would imply that if, as appellant did, policyholders bought coverages A and B, then the policy coverage was in compliance with financial responsibility laws.
In theory, appellee could issue a policy which had medical payments coverage which is less than that required in Canada. However, appellee should place a warning on its declarations page which adequately advises its policyholders that the coverage provided is insufficient to permit the policyholders to operate a motor vehicle lawfully in Canada. In that event, appellee should also advise the Canadian government that appellee is issuing policies which do not comply with Canada's requirement.
I also feel that Ohio citizens, having purchased policies which lead them to believe that they can legally operate a motor vehicle in Canada, should not have to file suit in the Canadian courts in order to receive the full sum to which they are entitled under Canadian law. I note that the Canadian courts have already ruled in a way incompatible with the majority ruling today. See Re Allstate Ins. Co. v. Minister of Consumer Commercial Relations for Ontario (1973), 32 Dominion L.R.3d 655.
Taking all of the above together, I would construe the policy to provide that coverage which Canadian case law and statute required, and which appellee promised to provide. Since the majority ruling does not, I respectfully dissent.